Citation Nr: 0119108	
Decision Date: 07/23/01    Archive Date: 07/31/01

DOCKET NO.  00-20 148	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUE

Entitlement to a rating in excess of 50 percent for 
psychoneurosis.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

Appellant and Spouse


ATTORNEY FOR THE BOARD

Michael A. Pappas, Counsel


INTRODUCTION

The veteran had active duty from July 1949 to October 1952.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a March 2000, rating decision, of the 
Department of Veterans Affairs (VA) St. Petersburg, Florida, 
Regional Office (RO) which increased the rating for the 
veteran's service connected psychiatric disability from 30 to 
50 percent.  A videoconference hearing was held in March 
2001.  

In November 2000, the veteran submitted a claim for a total 
rating based on individual unemployability due to service 
connected disabilities.  This claim has not been addressed by 
the RO and is referred to the RO for appropriate action.  


REMAND

The last time the veteran was provided with a VA examination 
of his service-connected psychoneurosis was in February 2000.  
He has received ongoing VA psychiatric treatment.  He asserts 
that the ongoing treatment reflects that the service 
connected psychiatric disability has increased/is continuing 
to increase in severity. 

In September 2000, the veteran identified several VA and 
private psychiatric and medical care providers from whom he 
had received, or was still receiving psychiatric treatment.  
Copies of the records of all of the treatment identified by 
the veteran have not been obtained.  More recent records may 
help clarify the veteran's disability picture.  

The Board notes that there has been a significant change in 
the law during the pendency of this appeal.  On November 9, 
2000, the President signed into law the Veterans Claims 
Assistance Act of 2000, Pub. L. No. 106-475 (VCAA), 114 Stat. 
2096 (2000).  Among other things, this law eliminates the 
concept of a well-grounded claim, redefines the obligations 
of the VA with respect to the duty to assist, and supersedes 
the decision of the United States Court of Appeals for 
Veterans Claims (Court) in Morton v. West, 12 Vet. App. 477 
(1999), withdrawn sub nom. Morton v. Gober, No. 96-1517 (U.S. 
Vet. App. Nov. 6, 2000) (per curiam order), which held that 
VA cannot assist in the development of a claim that is not 
well grounded.  This change in the law is applicable to all 
claims filed on or after the date of enactment of the VCAA, 
or filed before the date of enactment and not yet final as of 
that date.  VCAA, § 7, subpart (a), 114 Stat. 2096, 2099-2100 
(2000).  See also Karnas v. Derwinski, 1 Vet. App. 308 
(1991).

Because of the change in the law brought about by the VCAA, a 
remand in this case is also required for compliance with the 
notice and duty to assist provisions contained in the new 
law.  In addition, because the RO has not yet considered 
whether any additional notification or development action is 
required under the VCAA, it would be potentially prejudicial 
to the appellant if the Board were to proceed to issue a 
decision at this time.  See Bernard v. Brown, 4 Vet. App. 384 
(1993); VA O.G.C. Prec. Op. No. 16-92 (July 24, 1992) 
(published at 57 Fed. Reg. 49,747 (1992)).  

Accordingly, this case is REMANDED for the following:

1.  The RO must review the claims file and 
ensure that all notification and 
development action required by the VCAA is 
completed.  In particular, the RO should 
ensure that the new notification 
requirements and development procedures 
contained in sections 3 and 4 of the Act 
(to be codified as amended at 38 U.S.C. 
§§ 5102, 5103, 5103A, and 5107) are fully 
complied with and satisfied.  

2.  The RO should ask the veteran to 
identify all sources (VA and non-VA) of 
treatment he has received for psychiatric 
disability since 1999.  The RO should 
obtain copies of complete clinical 
records of all such treatment.  

3.  The RO should then schedule the 
veteran for a psychiatric examination to 
determine the current severity of his 
service-connected psychiatric disability. 
His claims file must be reviewed by the 
examiner in conjunction with the 
examination.  If the veteran has a co-
existing psychiatric disability, 
unrelated to his service connected 
psychiatric disability and with symptoms 
distinguishable from those associated 
with the service connected disorder, the 
examiner should so indicate, explaining 
which symptoms are due to the service 
connected disability and which are not.  
The examiner should also express an 
opinion as to the effect of the service-
connected psychiatric disorder on the 
veteran's ability to obtain and retain 
gainful employment.

4.  The RO should ensure that all 
development ordered is completed, then 
readjudicate the veteran's claim for an 
increased rating.  If the benefit sought 
remains denied, the RO should issue to 
the veteran and his representative an 
appropriate supplemental statement of the 
case.  They should have adequate 
opportunity to respond.  The case should 
then be returned to the Board for further 
appellate review.

By this remand, the Board intimates no opinion as to the 
final outcome.  The veteran need take no action until he is 
notified.  He has the right to submit additional evidence and 
argument on the matter the Board has remanded to the RO.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).  

The appellant is hereby notified that it is his 
responsibility to report for the examination and to cooperate 
in the development of the case, and that the consequences of 
failure to report for a VA examination without good cause may 
include denial of the claim.  38 C.F.R. §§ 3.158 and 3.655 
(2000).  

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 2000) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.



		
	GEORGE R. SENYK
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 2000), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (2000).


